Mugglin, J.
(concurring in part and dissenting in part). I respectfully dissent in part. Under the circumstances presented here, where plaintiffs have moved for partial summary judgment on both the issue of fault and the serious injury issue before any discovery has been conducted, I would affirm Supreme Court’s order to deny both motions with leave to renew upon completion of discovery. While I agree that there is little doubt that Mary Egnasher’s negligent conduct was the sole cause of this collision, that issue becomes purely academic if defendant can establish as a matter of law that plaintiff Marie E. Pampris sustained no serious injury in this accident {see Insurance Law § 5104; see also Licari v Elliott, 57 NY2d 230, 237 [1982]).
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied plaintiffs’ motion on the *748issue of fault; motion granted to that extent and partial summary judgment awarded to plaintiffs on the issue of fault; and, as so modified, affirmed.